       Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 1 of 41




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

WSOU INVESTEMENTS, LLD D/B/A
BRAZOS LICENSING AND
DEVELOPMENT,

                 Plaintiff,               6:20-cv-00980-ADA
                                          6:20-cv-00981-ADA
     v.                                   6:20-cv-00982-ADA

CANON, INC.,

                 Defendant.


CANON, INC.,

                 Third-Party Plaintiff,
                                          6:20-cv-00980-ADA
     v.

NXP USA, INC.,

                 Third-Party Defendant.



               CANON’S OPENING CLAIM CONSTRUCTION BRIEF
             Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 2 of 41




                                                TABLE OF CONTENTS

                                                                                                                            Page(s)

I.     CONSTRUCTION OF THE ’346 PATENT DISPUTED TERMS .................................. 2
     A. The ’346 Patent And Its Prosecution History.................................................................. 2
        a. Admissions in the ’346 Patent Specification Background .......................................... 3
        b. The ’346 Patent’s Problem to Be Solved ...................................................................... 4
        c. The ’346 Patent’s Solution ............................................................................................. 5
        d. The ’346 Patent Prosecution History ............................................................................ 8
     B. ’346 Patent Constructions ............................................................................................... 10
        a. The “Time Period T” Terms (All Asserted Claims).................................................. 10
        b. The Hopping Sets of “N” and “F” Frequencies (All Asserted Claims) ................... 14
        c. “At Least One of the Selected Frequencies is Prohibited from Subsequent
           Selection” (All Asserted Claims)................................................................................. 17
        d. “Pseudorandom[ly]” (All Asserted Claims) ............................................................... 20
II. CONSTRUCTION OF THE ’714 PATENT DISPUTED TERMS ................................ 21
     A. The ’714 Patent and its Prosecution History ................................................................. 22
        a. Admissions in the Background of the ’714 Patent .................................................... 22
        b. The Problem to be Solved by the ’714 Patent ............................................................ 23
        c. The ’714 Patent’s Solution ........................................................................................... 23
        d. The ’714 Patent Prosecution History .......................................................................... 25
     B. Argument - ’714 Patent Constructions .......................................................................... 25
        a. The “Corresponding Temporally Predicted Second Encoded Representation”
           Terms (All Asserted Claims) ....................................................................................... 26
        b. The Contextual Preambles: “A video codec” (Claims 7, 13), “A multimedia
           system” (Claims 8, 13), “A portable electronic device” (Claim 12)......................... 30
        c. “The Encoder Is Arranged To Transmit” (Claim 31) .............................................. 33
        d. “Temporally Prior” (Claim 3) ..................................................................................... 34
        e. “Said Other Picture” (Claims 29, 32) ......................................................................... 35
III. CONCLUSION .................................................................................................................... 35




                                                                  ii
           Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 3 of 41




                                            TABLE OF AUTHORITIES

                                                                                                                       Page(s)

Cases

Acceleration Bay, LLC v. Activision Blizzard Inc.,
       908 F.3d 765 (Fed. Cir. 2018)...................................................................................... 30-31

Alexsam Inc v. Cigna Corporation,
      No. 220-CV-00081-JRG-RSP, 2021 WL 1561606 (E.D. Tex. Apr. 20, 2021) .................32

Am. Med. Sys., Inc. v. Biolitec, Inc.,
      618 F.3d 1354 (Fed. Cir. 2010)..........................................................................................30

Arbor Glob. Strategies LLC v. Samsung Elecs. Co.,
      No. 2:19-CV-00333-JRG, 2020 WL 7074877 (E.D. Tex. Dec. 3, 2020) ..........................31

Aristocrat Techs. Australia Pty Ltd. v. Int'l Game Tech.,
       709 F.3d 1348 (Fed. Cir. 2013)..........................................................................................29

Biosig Instruments, Inc. v. Nautilus, Inc.,
        783 F.3d 1374 (Fed. Cir. 2015)..........................................................................................12

Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc.,
       289 F.3d 801 (Fed. Cir. 2002)......................................................................................30, 31

Forest Lab'ys, LLC v. Sigmapharm Lab'ys, LLC,
       918 F.3d 928 (Fed. Cir. 2019)............................................................................................27

Howmedica Osteonics Corp. v. Zimmer, Inc.,
     No. CIV. 05-897 (WHW), 2007 WL 1741763 (D.N.J. June 13, 2007),
     aff’d, 397 F. App’x 654 (Fed. Cir. 2010).....................................................................11, 14

IMS Tech., Inc. v. Hass Automation, Inc.,
      206 F.3d 1422 (Fed. Cir. 2000)..........................................................................................32

Interval Licensing LLC v. AOL, Inc.,
       766 F.3d 1364 (Fed. Cir. 2014)..........................................................................................12

Max Blu Techs., LLC v. Cinedigm Corp.,
      No. 2:15-CV-1369-JRG, 2016 WL 3688801 (E.D. Tex. July 12, 2016) ...........................12

Mformation Techs., Inc. v. Research in Motion Ltd.,
      764 F.3d 1392 (Fed. Cir. 2014)..........................................................................................29




                                                               iii
            Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 4 of 41




MV3 Partners LLC v. Roku, Inc.,
     WDTX-6-18-cv-00308, Dkt. 90 ........................................................................................32

Nautilus, Inc. v. Biosig Instruments, Inc.,
       572 U.S. 898 (2014) ............................................................................................... 11-12, 27

NCS Multistage Inc. v. TCO Products Inc. et al.,
     WDTX-6-20-cv-00622, Dkt. 94 .................................................................................. 32-33

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
      521 F.3d 1351 (Fed. Cir. 2008)............................................................................................2

Verizon Servs. Corp. v. Vonage Holdings Corp.,
       503 F.3d 1295 (Fed. Cir. 2007)..........................................................................................27

WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google
Inc.,
      WDTX-6-20-cv-00573, Dkt. 43 ........................................................................................33




                                                                iv
         Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 5 of 41




       Canon, Inc. (“Canon”) herein addresses the constructions of 4 disputed claim terms

present in the asserted claims of U.S. Patent No. 7,054,346 (the “’346 patent”) asserted in Civil

Action No. 6:20-cv-00980, and 5 terms in U.S. Patent No. 7,116,714 (the “’714 patent”) asserted

in Civil Action No. 6:20-cv-00981. Construction of the terms requested below is necessary to

resolve disputes between the parties regarding the proper scope of the asserted claims.

       Plaintiff is also asserting U.S. Patent No. 8,588,537 (the “’537 patent”) against Canon in

Case No. 6:20-cv-00982-ADA (#982 Case). As explained to the Court during its August 16,

2021 hearing, which addressed Canon’s motion to dismiss the #982 Case, Plaintiff’s

infringement allegation with respect to the ’537 patent rests solely on a feature—JPEG2000

compression—that is not present in the accused products (i.e., CXDI-80C, CDXI-10 Series, and

CXDI-02 Series). Because of this fundamental defect in Plaintiff’s infringement allegation,

Canon cannot substantively evaluate whether there is any material dispute between the parties

over the meaning of the ’537 patent claims. Accordingly, to avoid wasting the Court’s time,

Canon will forego arguing claim construction of the ’537 patent terms at this time. Canon

reserves its right to seek construction of terms should WSOU show the use of JPEG2000 in

Canon’s accused products following the expedited discovery on this issue ordered by the court.

       The ’346 patent and the ’714 patent are unrelated to one another and address separate and

distinct technologies: wireless radio transmission and video encoding, respectively.

Accordingly, save one issue addressed below, there is no overlap between the issues for the two

patents and, as such, the brief is divided into two independent, standalone sections. Section I,

which addresses the construction of the ’346 patent, begins below and Section II, which

addresses the construction of the ’714 patent, begins on page 21.




                                                 1
         Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 6 of 41




       As to both the ’346 and ’714 patents, the one common issue is that WSOU contends that

no claim terms require construction and proposes “plain and ordinary meaning” for all the claim

terms at issue. WSOU has also proposed alternative constructions for some terms, but, in reality,

these alternative constructions only serve to highlight, rather than resolve, the parties’ disputes.

Accordingly, construction is required because the parties dispute whether there is a plain and

ordinary meaning for these terms and, if so, what it is. O2 Micro Int’l Ltd. v. Beyond Innovation

Tech. Co., 521 F.3d 1351, 1361 (Fed. Cir. 2008).

  I.   CONSTRUCTION OF THE ’346 PATENT DISPUTED TERMS

       The ’346 patent terms in dispute are: (1) the claim terms relating to “a time period T”;

(2) the claim terms relating to the hopping sets of “N” and “F” frequencies; (3) “at least one of

the selected frequencies is prohibited from subsequent selection”; and (4) “pseudorandom[ly].”

       A.      The ’346 Patent And Its Prosecution History

       The ’346 patent was filed May 7, 2001, and issued on May 30, 2006. In general terms,

the invention of the ’346 patent relates to a system and method of “frequency hopping for

communicating signals in a wireless communications system.” See Declaration of Richard

Martinelli in Support of Canon’s Opening Claim Construction Brief (“Martinelli Dec.”) Ex. 1

(the ’346 patent) at 2:37-39. Frequency hopping is a method of radio communication in which

the frequency, i.e., the channel, used to send signals is rapidly changed during communication.

In other words, the transmitter and receiver continually hop from one channel to the next, such

that any given message is spread across a number of different frequencies. This hopping from

channel-to-channel can follow a pre-established pattern, e.g., 1, 2, 3, 4, 1, 2, 3, 4…, or it can be

patternless, which persons of ordinary skill in the art (herein after referred to as “POSITA”) refer

to as pseudorandom.




                                                  2
         Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 7 of 41




       The ’346 patent admits that pseudorandom frequency hopping was known in the prior art,

but it alleges that existing pseudorandom frequency hopping techniques have a problem because

they allow frequency repetitions. See, e.g., ’346 patent at 1:55-59. In view of this purported

problem, the ’346 patent discloses a specific solution in which “[o]ver a time period T, [a]

wireless endpoint performs pseudo-random selection of a frequency from a hopping set such that

over at least a portion of the time period T the choice of frequencies to select from within the

hopping set is constrained as a function of previously selected frequencies,” such that “prior

selected frequencies are temporarily prohibited from being selected again from the hopping

set.” ’346 patent at 2:37-47; see also the Declaration of Dr. Zhi Ding in Support of Canon’s

Proposed Claim Constructions (“Ding Dec.”), filed concurrently herewith, ¶¶ 28-46. In other

words, during the time period T, a frequency that has been used is then prohibited from use

during that same time period T.

       The proper scope of the invention is established in the intrinsic evidence at every turn, as

discussed in more detail below, including through: (1) admissions in the specification

background; (2) the specification’s discussion of the problem to be solved; and (3) the patentee’s

extensive narrowing amendments and arguments relating to the same during prosecution of

the ’346 patent.

               a.      Admissions in the ’346 Patent Specification Background

       The Background of the Invention section of the ’346 patent specification admits that the

use of pseudorandom frequency hopping in wireless systems was well known and extensively

practiced in the prior art. These practices were so well known that the ’346 patent explains that

all wireless devices using the GSM standard were already using them advantageously: “[t]he

pseudo-random frequency hopping algorithm specified in GSM provides interferer diversity and

achieves long-term interference averaging.” ’346 patent at 1:55-57; see also 1:33-36 (GSM


                                                 3
           Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 8 of 41




frequency hopping “mitigate[s] the effects of slow fading and interference,” providing “fading

diversity, interferer diversity, and interference averaging”).

                b.      The ’346 Patent’s Problem to Be Solved

         The Background of the ’346 patent argues, however, that systems like those of the GSM

standard were “typically non-ideal” and “not fully realized.” Id. at 1:37-39. The patent asserts

that the “pseudo-random frequency hopping algorithm specified in GSM provides interferer

diversity and achieves long-term interference averaging but does not guarantee fading diversity

(i.e., no frequency repetitions) within the interleaving depth of a speech frame.”1 Id. at 1:55-

59. The ’346 patent explains that even this lack of a “guarantee” against repetitions is not a

problem much of the time because, “if a large amount of spectrum is allocated, then there are

many frequencies over which users can hop and repeated frequencies over a short interval are

not common.” Id. at 1:60-63.

         However, the patent cautions that in “limited spectrum scenarios where the number of

frequencies are smaller than the number of bursts,” some frequencies might be used more than

once and others might not be used at all, such as the example shown in Fig. 1 in which frequency

f4 is selected three times in “Speech Frame 1” time period (each selection is highlighted in

yellow) and two of the potential eight frequencies, f2 and f7, are not selected at all during that

frame. Id. at 1:63-2:9, Fig 1:




1
    Emphasis added throughout unless stated otherwise.


                                                  4
         Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 9 of 41




       According to the ’346 patent, this means that when a small number of frequencies are

available, “the GSM pseudo-random frequency hopping algorithm does not maximize the

number of unique frequencies” used and, as a result, that hopping to the same frequency multiple

times can cause “channel fading conditions” or “degradation in error performance.” Id. at 2:15-

26.

               c.     The ’346 Patent’s Solution

       The’346 patent solves this specific problem by modifying a standard pseudorandom

frequency hopping algorithm such that “[o]ver a time period T … the choice of frequencies to

select from within the hopping set is constrained as a function of previously selected frequencies.

In particular, prior selected frequencies are temporarily prohibited from being selected again

from the hopping set.” Id. at 2:39-46. Or to put it simply, the inventive algorithms prevented

frequency repeats during a cycle to solve the frequency repetition problem identified by the

inventors.

       For example, “if the total number of frequencies, N, in a hopping set is equal to 4, the

hopping sequence is constrained to prevent any repeats within a set of four bursts,” with the time

period T, being the time it takes to execute four bursts. Id. at 3:38-46. Another example is


                                                5
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 10 of 41




shown in Fig. 3, where now the hopping set N is 8 instead of 4. The ’346 patent notes that,

unlike the prior art example in Fig. 1, its algorithm serves to prevent “the repetition of any

frequency over 8 consecutive bursts.” Id. at 3:46-52, Fig. 3 (with each of the eight unique

frequencies selected once during speech frame 1 highlighted in yellow):




       Accordingly, the time period is the time it takes to complete 8 bursts, e.g., Speech Frame

1. And the algorithm guarantees that there are no repeats of previously selected frequencies by

prohibiting their use for the rest of the time period. In other words, the frequencies are

prohibited from being subsequently selected for the rest of the time period because they were

already selected.




                                                  6
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 11 of 41




       Fig. 6 (above) explains a detailed algorithm for carrying out the inventive concept,

involving subdividing the eight (N) available frequencies (H) into two frequency sub-groups (A)

of size four (F) frequencies. Before hopping occurs, an initial hopping set of H (highlighted in

yellow) and variable F (highlighted in red) are shown. “In accordance with the invention,” H is

the list of all available frequencies and has a “length N, where N is the total number of

frequencies to hop over,” and F “is the number of frequencies in H over which the wireless

endpoint is constrained to hop.” Id. at 3:57-65; see also 5:21-27, 5:42-44. At the time of burst 0,

an initial subset A of the first F frequencies in hopping set H is shown, highlighted in green. In

other words, A is “the set of F frequencies over which a wireless endpoint is currently allowed to

hop.” Id. at 3:64-4:2; see also 5:44-46. As shown above, the first four bursts A start with the

frequency subset {1 3 4 6} and then changes for the next four bursts to {2 0 5 7}. Furthermore,

within the first four hops, each time a frequency is used, it is removed from the subset A (each




                                                 7
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 12 of 41




highlighted in orange) and the number F is decremented (each highlighted in blue), until A is

emptied and F reaches 0. Id. at 5:47-56.2

       The time period T is the time required to select each of the available frequencies once.

See id. at 3:38-46. Over the cycle each channel can only be selected once, as once it is selected it

is prohibited from being re-selected for the rest of the cycle. Only by using a T that is equal to,

or shorter than, the time period needed to select each frequency once does the algorithm avoid

repeats to “achieve full fading diversity” and “maximize[] the number of unique frequencies that

occur over the interleaving depth of a speech frame,” “in accordance with the invention.” Id. at

7:20-30. In other words, a time period T that was 10 bursts long, for example, would not make

sense in a scenario where there were 8 available frequencies because a channel repeat would

have to happen or the system would run out of frequencies before the time period T expired.

               d.      The ’346 Patent Prosecution History

       Throughout the prosecution of the patent, the patentee was required to narrow the claims

to avoid prior art that, like the GSM standard, performed pseudorandom frequency hopping in

order to limit errors like fading and interference, but only did so in purportedly “non-ideal” ways

because they did not create a cyclic time period within which channels were not repeated.

       The original independent claims of the ’346 patent application attempted to broadly claim

frequency hopping and did not include requirements that: 1) frequencies be selected

pseudorandomly; or 2) previously selected frequencies be prohibited from being subsequently

selected because they were previously selected. See Martinelli Dec. Ex. 2 (“’346 File History”)

(May 7, 2001, originally filed claims). As a result, the original application claims were rejected


2
 This partitioning of the set H into two subsets and alternating the subsets reflects a refinement
of the purported solution, which not only prohibits repeats within an 8 burst cycle, but also from
one 8 burst cycle to the next, by guaranteeing that the last frequency chosen in one cycle is not
pseudorandomly chosen as the first frequency of the next cycle, which would be a repeat.


                                                  8
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 13 of 41




over U.S. Patent No. 4,654,859 to Kung (“Kung”) and U.S. Patent No. 5,541,954 to Emi

(“Emi”). See ’346 File History (May 20, 2004, non-final Office Action).

       In response, the applicant added the requirement that the selection be “pseudorandom.”

See ’346 File History (August 16, 2004, Amendment and Response at pp. 2-8). The applicant

attempted to distinguish Kung because it “selects a frequency by cycling through an ordered

frequency set in a predetermined fashion. In contrast, the present invention pseudo-randomly

selects a hopping frequency.” Id. at p. 11. And the applicant attempted to distinguish Emi

because it disclosed “a frequency hopping scheme where a receiver counts errors it has received

on each given frequency. If a total error count exceeds some metric, then the received frequency

will be deemed unusable and an alternative, unused frequency will be substituted in its place.”

Id.

       Despite these amendments, the independent claims were again rejected, this time over

U.S. Patent No. 5,377,221 to Munday (“Munday”) and U.S. Patent No. 6,345,066 to Haartsen

(“Haartsen”). See ’346 File History (January 7, 2005, final Office Action).

       Because both Munday and Haartsen disclose pseudorandom frequency hopping (see, e.g.,

Martinelli Dec. Ex. 3 (Munday) at 2:64-3:2; Ex. 4 (Haartsen) at 4:34-37), the applicant was

required to further narrow each independent claim to require that “at least one of the selected

frequencies is prohibited from subsequent selection in at least a portion of the time period T.”

See ’346 File History (April 5, 2005, Amendment and Response at pp. 2-10). The applicant

argued that “neither Munday nor Haartsen, taken separately or in combination, discloses or

suggests [this claimed] prohibition on frequency selection.” Id. at p. 11. Instead, the applicant

argued, “after a set of frequencies is selected in Munday or Haartsen any frequency within the set

can be re-selected without prohibition. Said another way, neither Munday nor Haartsen is




                                                 9
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 14 of 41




prohibited from re-selecting a frequency, from a set of allowable frequencies, that has already

been selected during a time period, T, as in the claims of the present invention.” Id. at pp. 11-12.

The applicant also filed a Notice of Appeal in which it repeated the same arguments. See ’346

File History (April 5, 2005, Notice of Appeal at pp. 17-18).

       The examiner then allowed the claims in light of the patentee’s representation that the

claims require “pseudorandomly selecting frequency from a set of N (total number of

frequencies available) frequencies, where prior selected frequencies are prohibited from being

selected again from the hopping set.” See ’346 File History (January 13, 2006, Notice of

Allowance at p. 2).

       B.      ’346 Patent Constructions

       Canon proposes four claim terms for construction: (1) the “time period T” terms; (2) the

hopping sets of “N” and “F” frequencies terms; (3) “at least one of the selected frequencies is

prohibited from subsequent selection”; and (4) “pseudorandom[ly].”

               a.      The “Time Period T” Terms (All Asserted Claims)

       Canon’s Proposed Construction                     WSOU’s Proposed Construction

 “T is a pre-set amount of time for one cycle of     Plain and ordinary meaning; or, if the court
  frequency hopping, which is no greater than            deems a construction is necessary:
  the amount of time it would take to use each       “a period of time T”/”[at least] a portion of
    channel available for frequency hopping                       the time period T”
           once,” otherwise indefinite.

       The parties dispute whether the “time period T” terms must be limited to no greater than

the time it takes to cycle all of the useable frequencies once, consistent with the embodiments

that comply with the defined frequency hopping algorithms recited in the specification. When

the intrinsic record as a whole is considered, the only way for the “time period T” to not be




                                                10
         Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 15 of 41




indefinite is for the “time period T” to be construed in the context of the patent to be limited to a

pre-set cyclic time period usable with the algorithm recited in the specification.

         Taken in the abstract, the concept of a “time period T” does not have a definite plain and

ordinary meaning to a POSITA because it is nothing more than an undefined variable. See Ding

Dec. ¶¶ 47-49. On its own, “time period T” is an undefined variable that is inherently indefinite.

See, e.g., Howmedica Osteonics Corp. v. Zimmer, Inc., No. CIV. 05-897 (WHW), 2007 WL

1741763, at *6, *9 (D.N.J. June 13, 2007), aff’d, 397 F. App’x 654 (Fed. Cir. 2010) (finding that

an “equation term is not amenable to definite interpretation” due to “undefined variables in the

equation”). For example, can the time period T be a nanosecond? A minute? A thousand

years?

         Accordingly, absent construction with reference to the specification, it would be unclear

to a POSITA what arbitrary time period the patent owner might select to allege infringement. Id.

at *9 (indefinite when POSITA “would not be able to discern whether a competitor’s similar

product actually infringes”); see also Ding Dec. ¶ 49. If T is not defined, the patent owner might

attempt to choose arbitrary and unreasonable time periods, unrelated to the algorithms of an

accused product, to suit its infringement theory. For example, if certain frequencies are

unavailable in certain locations (rather than being limited in time), the patent owner could–after

the fact–attempt to make the unreasonable argument that the period T could be any unlimited

amount of time that happens to overlap with a user’s travel from a locale where a frequency is

available to one where it is not. Without a construction of the claim, absurd interpretations like

this, which “fails to inform, with reasonable certainty, those skilled in the art about the scope of




                                                 11
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 16 of 41




the invention,” would render the claim invalid as indefinite. Nautilus, Inc. v. Biosig Instruments,

Inc., 572 U.S. 898, 901 (2014).3

       In contrast, a proper and definite construction of a time period T would allow a POSITA

to read the patent and understand the metes and bounds of the claim in order to avoid

infringement. See, e.g., Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373 (Fed. Cir.

2014) (“facially subjective claim language without an objective boundary” can be definite if a

specification embodiment provides “a reasonably clear and exclusive definition”); Max Blu

Techs., LLC v. Cinedigm Corp., No. 2:15-CV-1369-JRG, 2016 WL 3688801, at *28 (E.D. Tex.

July 12, 2016) (claim term not indefinite when it is construed to be “defined by the described

purpose” of the term in the specification).

       In contrast to a completely unconstrained and indefinite time period T, the claims must be

“read in light of the specification delineating the patent, and the prosecution history.” Id. A

claim term that is indefinite in the abstract may be sufficiently definite if it has been sufficiently

bounded by the specification and prosecution history. See Biosig Instruments, Inc. v. Nautilus,

Inc., 783 F.3d 1374, 1382–83 (Fed. Cir. 2015). For example, the scope of the claim term “the

distance between the live electrode and common electrode” in Nautilus could not be greater than

the width of a user’s hands, because claim 1 required detection of electrical signals at two

distinct points on a user’s hand. Id. at 1382. And the specification bounded the other end of the

meaningful distances by making clear that claimed distance could not be so small that it would

“merge the live and common electrodes,” which would contradict the specification. Id. at 1383.




3
 Absent construction, claim 11 is also invalid for an additional reason: the limitation “at least a
portion of the time period T” is indefinite because it lacks an antecedent basis.


                                                  12
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 17 of 41




       The ’346 patent is similar. The claims themselves require that the time period T be no

shorter than two frequency bursts, as there must be a “subsequent selection” of a second

frequency for transmission during “at least a portion of the time period T.”

       And the upper bound of T can only be ascertained in a definite way with reference to the

specification and file history. As discussed above in Section I.A., the patentee consistently

limited the claims to a specific algorithm in which a frequency cannot be repeated during one

time cycle, e.g., the amount of time it takes a frequency hopping system to use each channel

available for frequency hopping once. This is because the intrinsic record makes clear that the

invention uses the proposed prohibition algorithm to solve the purported problem of repeated

channels—like those in the GSM standard—that did not “guarantee fading diversity (i.e., no

frequency repetitions) within the interleaving depth of a speech frame.” See, e.g., ’346 patent at

1:55-59.

       Accordingly, the upper bound of the time period T must be no greater than the amount of

time it would take to use each channel available for frequency hopping once.” If T is not so

limited, the claims are indefinite because a POSITA would have no way of ascertaining any

upper bound of T. See Ding Dec. ¶¶ 47-56.

       WSOU’s “alternate” construction, which merely rearranges the words in “time period T”

to be “period of time T,” has no effect on the claim scope and is not a construction at all. As

such, it cannot resolve the indefiniteness issue nor can it resolve the parties’ dispute about the

scope of the claim and should be rejected.




                                                 13
          Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 18 of 41




                   b.    The Hopping Sets of “N” and “F” Frequencies (All Asserted Claims)

               Canon’s Proposed Construction                         WSOU’s Proposed Construction

 “N frequencies” / “a set of hopping frequencies” / “a hopping          Plain and ordinary meaning.
     set” are “a pre-configured number of distinct hopping
  frequencies to which the hopping constraining algorithm is
applied and which must not be selected more than once over the
              time period T,” otherwise indefinite.

 “a size of F frequencies” / “a set of F frequencies” / “a hopping
   set to a size of F frequencies” / “a hopping set comprising F
 frequencies” are “for a time period T, the number of remaining
 frequencies available for frequency hopping that have not been
previously selected during that time period”, otherwise indefinite

          The parties dispute whether the claimed “N” and “F” hopping frequencies terms must be

  construed consistent with the defined frequency hopping algorithm recited in the specification.

  When the intrinsic record as a whole is considered, the only way for these terms to not be

  indefinite is for them to be limited to the specific meanings used in the algorithms recited in the

  specification.

          Taken in the abstract, the letters “N” and “F” are variables without a plain and ordinary

  meaning to a POSITA that, on their own, could mean anything and are inherently indefinite. See

  Ding Dec. ¶ 57; see also, e.g., Howmedica, 2007 WL 1741763, at *6, *9 (finding that an

  “equation term is not amenable to definite interpretation” due to “undefined variables in the

  equation”). Moreover, the claim terms stating that “N is the total number of frequencies

  available for hopping” creates a circular definition that does not resolve this issue. For example,

  without being bounded by the specification, a POSITA has no way of knowing whether “N

  frequencies” could refer to: 1) all frequencies in nature; 2) all frequencies allowed by

  government regulations; 3) all frequencies available to a particular communications standard; 4)

  all frequencies currently being used for hopping according to the claimed algorithm; or some



                                                   14
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 19 of 41




other grouping. See Ding Dec. ¶ 58. Without a way to construe N, a POSITA is unable to

ascertain whether a given system is, or is not, within the scope of the claims.

       Accordingly, without a clear plain and ordinary meaning, the terms N and F must be

interpreted as defined by the specification or they are indefinite. When read in light of the

intrinsic evidence, N is “a pre-configured number of distinct hopping frequencies to which the

hopping constraining algorithm is applied and which must not be selected more than once over

the time period T.” N must be the pre-configured set of frequencies that is set by the hop

constraining algorithm and used for a session of frequency hopping because such a pre-

configured set allows tracking and prohibition of the frequencies over the time period T. N

cannot be all possible frequencies allowed by nature or even all frequencies allowed by a

particular wireless standard because the ’346 patent defines N as a narrower set. For example, in

describing the application of its algorithm to GSM, the patent specifically explains that N is the

preset group of frequencies used for hopping in a particular session. ’346 patent at 3:38-56 (N

can be a smaller or larger set of the total frequencies allowed by GSM and acknowledging that

the algorithm has less utility when N is a larger set).

       Furthermore, as shown in Fig. 6 of the ’346 patent, the number F is, for a time period T,

the number of remaining frequencies available for frequency hopping that have not been

previously selected during that time period. Thus, F is a subset of N that is decremented each

time a frequency is selected until it reaches 0, at which time every available frequency has been

selected once during the time period T. Id. at 3:57-65; 5:55-60; 6:29-33; see also 5:21-27, 5:42-

55. The ’346 patent thus provides specific definitions for N and F for use in its algorithm to

accomplish cycling through every one of N available frequencies once during a time period T in

order for the claimed “use of constrained frequency hopping [to] allow[] … pseudo-random




                                                  15
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 20 of 41




frequency hopping to achieve full fading diversity” and “maximize[] the number of unique

frequencies that occur over the interleaving depth of a speech frame,” as necessary to achieve the

“ideal,” “fully realized” version of frequency hopping claimed in the ’346 patent Id. at 7:20-34.

       During prosecution, the patentee represented that these specific meanings of the “N” and

“F” frequency, and their relationship to defining the time period T, were necessary to overcome

the Munday and Haartsen references. Upon adding the “at least one of the selected frequencies

is prohibited from subsequent selection in at least a portion of the time period T” limitation to all

independent claims, the patent owner argued that neither teaches this concept because, “after a

set of frequencies is selected in Munday or Haartsen any frequency within the set can be re-

selected without prohibition. Said another way, neither Munday nor Haartsen is prohibited from

re-selecting a frequency, from a set of allowable frequencies, that has already been selected

during a time period, T, as in the claims of the present invention.” See ’346 File History (April

5, 2005, Amendment and Response at pp. 2-12); see also ’346 File History (April 5, 2005,

Notice of Appeal at pp. 17-18). Without the specific definition of “N” or “F” (and T) in the

specification, this argument is meaningless because a POSITA would not know what set of

frequencies the algorithm can select from during the remainder of T and which frequencies are

being prohibited from selection.

       Accordingly, the hopping set of “N” must be defined as “the pre-configured number of

distinct hopping frequencies to which the hopping constraining algorithm is applied and which

must not be selected more than once over the time period T,” and “F” as “for a time period T, the

number of remaining frequencies available for frequency hopping that have not been previously

selected during that time period.” If N and F are not so limited, the claims are indefinite because

a POSITA would have no way of knowing what these variables mean. See Ding Dec. ¶¶ 57-69.




                                                 16
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 21 of 41




                  c.   “At Least One of the Selected Frequencies is Prohibited from
                       Subsequent Selection” (All Asserted Claims)

       Canon’s Proposed Construction                       WSOU’s Proposed Construction

     “a frequency that has already been used          Plain and ordinary meaning; or, if the Court
   during the time period T is prohibited from             deems a construction is necessary:
    being re-used during the remainder of the         “at least one of the selected frequencies is not
     time period T solely because it has been              allowed to be subsequently selected”
                previously used”

       Canon’s construction properly reflects the fact that selection of a frequency for use to

transmit signals by frequency hopping is the claimed reason that the frequency is prevented from

being subsequently selected, as the patent requires for its disclosed invention to function. In

contrast, WSOU’s construction broadly covers frequency prohibition occurring for any reason,

including reasons, such as noise, that are unrelated to frequency’s prior use within the time

period T. The intrinsic record leaves no doubt that the claims are limited to the former

interpretation.

       As discussed above in Section I.A, throughout the specification and prosecution history,

to solve the purported problem with prior art pseudorandom frequency hopping algorithms

identified by the ’346 patent, the patentee consistently limited the claims to an algorithm in

which a frequency that has been used for transmission cannot be repeated during the amount of

time it takes a frequency hopping system to use each channel available for frequency hopping

once. According to the patentee, this was in constrast to the prior art, which did not “guarantee

fading diversity (i.e., no frequency repetitions) within” the time period corresponding to an

“interleaving depth of a speech frame.” See, e.g., ’346 patent at 1:55-59.

       The ’346 patent explains that, in order to achieve this goal, it is necessary to utilize an

algorithm that ensures that there are no frequency repetitions: “if the total number of

frequencies, N, in a hopping set is equal to 4, the hopping sequence is constrained to prevent any


                                                 17
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 22 of 41




repeats within a set of four bursts,” with the time that four bursts takes being the time period T in

that example. Id. at 3:38-46; see also 3:46-52, Fig. 3 (same approach when N is equal to 8 to

“prevent[] the repetition of any frequency over 8 consecutive bursts”).

       With reference to Fig. 6, the patent explains that the way to prevent this repetition is to

maintain F, “the number of frequencies [] over which the wireless endpoint is constrained to

hop,” and decrement F each time a frequency is used, until all of the allowed frequencies have

been used once and F reaches 0. See, e.g., id. at 3:57-65; 5:47-55.

       The prosecution history of the ’346 patent confirms that the claims require prohibiting

subsequent selection of a frequency solely because the frequency was previously used for

transmission, i.e., so as to prevent frequency repetition during T. For one, the patentee amended

the claims to add this term in order to distinguish the Munday and Haartsen prior art references.

See ’346 File History (April 5, 2005, Amendment and Response at pp. 2-10). In doing so, the

patentee argued that neither reference teaches this limitation because, “after a set of frequencies

is selected in Munday or Haartsen any frequency within the set can be re-selected without

prohibition. Said another way, neither Munday nor Haartsen is prohibited from re-selecting a

frequency, from a set of allowable frequencies, that has already been selected during a time

period, T, as in the claims of the present invention.” Id. pp. 11-12; see also ’346 File History

(April 5, 2005, Notice of Appeal at pp. 17-18). The patentee thus argued that Munday and

Haartsen did not disclose the claimed invention because they allowed frequencies that were

selected during a particular time period T to be selected again during that same period. In

contrast, the claims require that each frequency that is selected be prohibited from selection for

the remainder of T as soon as, and because, it is selected.




                                                 18
         Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 23 of 41




         Additionally, the patentee expressly discussed and distinguished Emi’s frequency

hopping method, which prohibited channels from being used when they found to be noisy,

including to “avoid interference of jamming waves near the changed hopping frequency.”

Martinelli Dec. Ex. 5 (Emi) at Abstract; claim 2; see also, e.g., 4:59-5:3; 6:64-7:1; 8:40-45; 9:60-

10:14.

         This means that the claims must be further limited to prohibitions made because the

frequency was selected for use to transmit signals, and not for other reasons like channels errors

or noise. Preventing frequency repetition is the whole point of the invention of the ‘346 patent.

WSOU’s attempt to construe the claims to cover systems, like Emi, Munday, or Haartsen, that do

not actively prohibit re-selection because of a previous selection, but instead do not re-select

frequencies for other reasons, is thus improper. See, e.g., Emi at 11:15-20 (prohibiting a

frequency if its “errors go over a threshold at fixed time intervals,” over a “number of repeated

cycles of a hopping pattern,” or over “each call and talk”); Munday at 5:40-44 (disclosing

identifying 256 available hop channels and switching to each of them “in turn,” without

repeating any of them, and coincidentally not selecting any of them twice); Haartsen at 4:50-52;

6:32-35 (disclosing using a “particular wake-up hop frequency [that] preferably changes with

each wake-up period” in order to “obtain resistance against jammers”).

         WSOU’s “alternate” construction, which merely substitutes the words “not allowed” for

“prohibited,” has no effect on the claim scope and is not a construction at all. As such, it cannot

resolve the dispute between the parties and should be rejected.




                                                 19
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 24 of 41




               d.      “Pseudorandom[ly]” (All Asserted Claims)

       Canon’s Proposed Construction                      WSOU’s Proposed Construction

  “a selection generated by an algorithm that         Plain and ordinary meaning; or, if the Court
 approximates a random selection by avoiding               deems a construction is necessary:
    a regular pattern of selections when the                  “appears to be patternless”
         algorithm is used repeatedly”

       The parties dispute whether pseudorandom frequency hopping must employ a

pseudorandom algorithm or may be anything that the patent owner can argue “appears” to be

patternless. A review of both the intrinsic and extrinsic evidence makes clear that the frequency

selections made during a frequency hopping session must be generated by an algorithm that

actually creates no regular pattern. In contrast, a selection that merely “appears” to be

patternless would clearly encompass subject matter that is not “pseudorandom,” such as the

selection of a single number, which might “appear” patternless because one selection cannot

form a pattern. A few selections that are part of a larger pattern might also “appear” patternless

but not be. For example, while the string of digits 076923 alone might “appear” random, it is

created by dividing 1 by 13, which is 0.076923076923…, where the digits 076923 repeat

forever—a clear pattern. One divided by 13 is not a pseudorandom algorithm. See Ding Dec. ¶

73.

       As discussed above in Section I.A, the specification and prosecution history repeatedly

explain that the invention is limited to a specific algorithm in which a series of pseudorandom

frequency selections are made. The applicant amended the claims to require “pseudorandom”

selection and argued that Kung “teaches away” from pseudorandom selection “by cycling

through an ordered frequency set in a predetermined fashion,” as did Emi for substituting out

frequencies with high error counts. See ’346 File History (August 16, 2004, Amendment and

Response at pp. 2-8, 11). The patentee explained that systems that merely “appear” to be


                                                 20
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 25 of 41




patternless, as Emi’s substitutions based on on-the-fly error counts are and two selections in

Kung appear in isolation to be, are not claimed.

       The extrinsic evidence also supports Canon’s construction. For example,

contemporaneous dictionaries that define “pseudorandom” corroborate the ’346 patent’s

explanation that a pseudorandom selection is an active selection that is made as part of a definite

process (an algorithm) that avoids a pattern by design, and one that merely “appears” random.

See Martinelli Dec. Ex. 6 (American Heritage College Dictionary (2000)) (“pseudorandom” is

“of, relating to, or being random numbers generated by a definite nonrandom computational

process”); Ex. 7 (Webster’s II New College Dictionary (2001)) (“pseudorandom” is “of,

pertaining to, or being random numbers generated by a definite, nonrandom computational

process”). The dictionaries also define “random” as something that actually lacks a pattern and

not merely appears to lack one. See id. (“random” is “having no specific pattern, purpose, or

objective” (American Heritage)) and “having no specific pattern, purpose, organization, or

structure” (Webster’s).

       In short, the claimed pseudorandom frequency must be generated by an algorithm that

approximates a random selection by avoiding a regular pattern of selections when the algorithm

is used repeatedly and cannot be some snippet of numbers that “appear” to be patternless and is

produced by an algorithm that is not pseudorandom. See Ding Dec. ¶¶71-79.

 II.   CONSTRUCTION OF THE ’714 PATENT DISPUTED TERMS

       The ’714 patent terms in dispute are: (1) “a corresponding temporally predicted second

encoded representation”; (2) the claim terms relating to contextual preambles; (3) “the encoder is

arranged to transmit”; (4) “temporally prior”; and (5) “said other picture.”




                                                   21
           Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 26 of 41




       A.       The ’714 Patent and its Prosecution History

       The ’714 patent is entitled and relates to “Video Coding.” As reflected in the

Background of the ’714 patent, the field of video coding was well-established and crowded by

the August 14, 2000 priority date of the patent.4 Martinelli Dec. Ex. 8 (’714 patent) at 1:10-3:59.

Within this crowded field, the ’714 patent focuses on issues that arise when encoded video is

transmitted and attempts to improve on transmission efficiency and error resilience. ’714 patent

at 3:63-4:67.

                a.     Admissions in the Background of the ’714 Patent

       The ’714 patent introduces digital video (e.g., a data file or transmitted bitstream) as a

series of still frames. ’714 patent at 1:10-11. It is well-known in the art–and admitted in the

background of the ’714 patent–that “video compression methods typically differentiate between

pictures that utilise temporal redundancy reduction and those that do not.” ’714 patent at 1:35-

37. As the ’714 patent admits in its Background:


                Compressed pictures that do not utilise temporal redundancy
                reduction methods are usually called INTRA or I-frames or I-
                pictures. Temporally predicted images are usually forwardly
                predicted from a picture occurring before the current picture and
                are called INTER or P-frames or P-pictures. … INTER pictures
                may contain INTRA-coded areas.

’714 patent at 1:37-45. In other words, temporal redundancy leverages features in one frame of

video that are likely to be repeated across multiple subsequent frames. Spectral and spatial

redundancy, on the other hand, results from the similarity between neighboring pixels within a

picture.



4
 The U.S. application for the ’714 patent was filed on August 9, 2001 and claims priority to
United Kingdom Application No. GB0019983.6, filed on August 14, 2000.


                                                22
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 27 of 41




       The ’714 patent characterizes compressed videos as a sequence of pictures that can be

categorized as either temporally independent INTRA pictures or temporally differentially coded

INTER pictures. ’714 patent at 1:64-67. For example, as is typical in the art, the first picture of

a scene or a scene cut is typically INTRA-coded because there are no similar prior pictures on

which it can depend. ’714 patent at 2:4-9. I-frames have the advantage of being self-contained

and, therefore, easier to encode and decode. But they result in larger files sizes that require more

transmission bandwidth and less efficiency. ’714 patent at 1:67-2:3. The ’714 patent further

describes that it was well-known to INTER code in the form of P-frames, which depend on a

preceding frame, and/or in the form of “B-pictures or B frames,” which depend on a preceding

frame and/or a subsequent frame, to improve compression performance. ’714 patent at 1:10-64.

               b.      The Problem to be Solved by the ’714 Patent

       The ’714 patent asserts that “[c]ompressed video [that includes both INTRA and INTER

frames] is easily corrupted by transmission errors.” ’714 patent at 2:13-14. The ’714 patent

further asserts that, because the size of I-frames tend to be significantly larger than P-frames, it is

more likely than an error would occur in the transmission of a given I-frame compared to a given

P-frame (i.e., because an I-frame has more data there are more chances for a random error to

occur when transmitting the I-frame data). ’714 patent at 2:34-37. The patent notes that once an

error occurs, it is easily visible in all subsequent frames which depend on the erroneous frame

until the next INTRA-coded frame is successfully decoded. ’714 patent at 2:14-21.

               c.      The ’714 Patent’s Solution

       The purported invention of the ’714 patent is intended to mitigate the above issues by

creating an encoded video that redundantly encodes two versions of a frame—one using INTRA




                                                  23
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 28 of 41




encoding and the other using INTER encoding so that depending on the circumstances one or the

other can be used, for example, to minimize corruption in the transmission. ’714 patent at 4:5-9.

       Figure 5 (below) depicts the output of the encoder contemplated by the ’714 patent in

which frames 0 and 4 are encoded both as INTRA picture (e.g., I4 and I0) and INTER picture

(e.g., P4 and P0). ’714 patent at 8:30-39. According to the ’714 patent, this “protect[s] I0 and I4

from transmission errors” by providing a backup redundant version of the frame in P0 and

P4.” ’714 patent at 8:30-39; 8:46-47. As shown by the arrows, in this example, P0 is an INTER

frame that is depends on subsequent picture 4.




       The ’714 patent describes the beneficial use of these redundant frames as follows. When

I4 is successfully received, the decoder decodes I4 without reference to any other frame. ’714

patent at 9:48-49. P4 is received and ignored because picture 4 has already been decoded. ’714

patent at 9:49-51. When P0 is received, the decoder determines whether picture 0 has been

successfully decoded using I0; if not, P0 is used to decode picture 0. This allows the buffered

frames that depended on picture 0 (i.e., buffered frames P1, P2, and P3) to be decoded. ’714

patent at 9:51-61. This provides a benefit over a system that does not use the ’714 patent’s

redundant P0 frame, which in the event of an error in the I0 transmission would either have to

use extra bandwidth to request retransmission of the I0 frame or display visibly erroneous frame

for picture 0 and for pictures 1-3, which were INTER coded based on picture 0.


                                                 24
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 29 of 41




       Thus, according to the ’714 patent, “[t]he invention enables INTRA picture recovery at a

decoder even if the original INTRA picture is lost or corrupted. Interaction between the

transmitter and the receiver is not needed to recover the INTRA picture.” ’714 patent at 4:10-13.

               d.      The ’714 Patent Prosecution History

       The patentee relied on exactly these benefits to obtain allowance of the ’714 patent

during prosecution before the U.S. Patent Office. Specifically, the applicant distinguished prior

art that, like many conventional encoders, could encode any arbitrary frame of a video as an I, P,

or B frames, but which in creating a particular encoded video “utilize[d] only a single encoding

mode” for frame in the resulting encoded video. Martinelli Dec. Ex. 9 (’714 File History) (July

15, 2005, Amendment and Response at pp. 15-16). The applicant characterized this as being “in

contrast to the claimed invention which provides for encoding of a picture … with first and

second encoding modes” in a single video as taught in the specification. Id. In other words, the

applicant clarified that the claimed solution of the ’714 patent did not broadly encompass

encoders that could create I, P, and B frames. In response, the examiner maintained both the

anticipation and obviousness rejections. Id. (September 30, 2005, final Office Action at pp. 2-8).

       B.      Argument - ’714 Patent Constructions

       Canon proposes five claim terms for construction:5 (1) “a corresponding temporally

predicted second encoded representation”; (2) the claim terms relating to contextual preambles;

(3) “the encoder is arranged to transmit”; (4) “temporally prior”; and (5) “said other picture.”




5
 Canon understands that the Court is very familiar with the law of claim construction and so
omits a discussion of the same.


                                                25
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 30 of 41




               a.       The “Corresponding Temporally Predicted Second Encoded
                        Representation” Terms (All Asserted Claims)

       Canon’s Proposed Construction                       WSOU’s Proposed Construction

    “a temporally predicted second encoded                    Plain and ordinary meaning
    representation of the first picture that is                          OR
        associated with the first encoded
      representation of the first picture by               “a corresponding second encoded
    including both encoded representations               representation produced using another
           in a single encoded video”                            picture as a reference”


       The parties dispute whether “a corresponding temporally predicted second encoded

representation” can be read so broadly as to encompass any time a single picture happens to be

encoded as an INTRA frame and an INTER frame, even if each of the resulting encodings is

provided in a completely independent and unrelated video that has no operative relationship with

the other video. When the intrinsic and extrinsic evidence as a whole is considered, it cannot be.

       The claims cannot be read so broadly that they cover any two encodings of the first

picture–regardless of their relationship–because it would improperly read the term

“corresponding” out of the claim. The claim language requires:

               encoding the first picture … using a first encoding mode… to form
               a first encoded representation of the first picture

               encoding said first picture … using a second encoding mode… to
               produce a corresponding temporally predicted second encoded
               representation of the first picture

If the word “corresponding” was deleted (as shown below) the claim language would still require

a first and second encoding of the first picture.

               encoding the first picture … using a first encoding mode… to form
               a first encoded representation of the first picture




                                                    26
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 31 of 41




               encoding said first picture … using a second encoding mode… to
               produce a _____ temporally predicted second encoded
               representation of the first picture

Thus, to give the claim meaning, the specific nature of the claimed “corresponding” must be

construed. The intrinsic record clearly specifies the claimed “corresponding”.6

       The ’714 patent expressly states that “[t]he invention enables INTRA picture recovery at

a decoder even if the original INTRA picture is lost or corrupted.” ’714 patent at 4:10-12. See

Forest Lab'ys, LLC v. Sigmapharm Lab'ys, LLC, 918 F.3d 928, 933 (Fed. Cir. 2019) (“When a

patent ... describes the features of the ‘present invention’ as a whole, this description limits the

scope of the invention.”) (quoting Verizon Servs. Corp. v. Vonage Holdings Corp., 503 F.3d

1295, 1308 (Fed. Cir. 2007)). In other words, the ’714 patent is directed to solving the specific

problem of transmission corruption:

               The invention is applicable to any video coding protocol using
               temporal prediction. The addition of additional INTER frames
               corresponding to INTRA frames as discussed above introduces
               error resilience into the encoded signal and allows a receiving
               decoder to select alternative decoding options if part of the
               received signal is corrupted.

’714 patent at 12:55-61, see also 12:30-38 (also describing an advantage for advanced playback

controls using the claimed system).

       Consistent with this objective, Fig. 5 of the ’714 patent illustrates a single transmission

stream that includes at least one picture encoded by using both encoding modes sent to a decoder

for error correction. As discussed above in Section II, Fig. 5 illustrates the specific solution to


6
  Moreover, the nature of the claimed “corresponding” must be construed because
“corresponding” is a relative term that does not have a definite plain and ordinary meaning to a
person of ordinary skill in the art outside the context of a particular disclosure. As such,
WSOU’s construction “fails to inform, with reasonable certainty, those skilled in the art about
the scope of the invention” and render the claims invalid. Nautilus, Inc. v. Biosig Instruments,
Inc., 572 U.S. 898, 901 (2014).

                                                  27
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 32 of 41




protect picture 0 or 4 from transmission errors by producing and transmitting both a first

representation of the picture (i.e., I0 or I4) and a second representation of the same picture (i.e.,

P0 or P4).

       It is this correspondence between the first encoding and the second encoding that is

captured by Canon’s proposed construction requirement of “including both encoded

representations in a single encoded video,” thereby supporting the purported error resilience

benefit of “the invention.” The ’714 patent similarly uses “corresponding” to describe the error

resiliency relationship of the encoding modes: “The addition of additional INTER frames

corresponding to INTRA frames as discussed above introduces error resilience into the encoded

signal and allows a receiving decoder to select alternative decoding options if part of the

received signal is corrupted.” ’714 patent at 12:55-61.

       Indeed, the patentee expressly distinguished a prior art reference, Ueda, that had the

ability to encode a picture in either INTRA and INTER modes. To overcome this reference, the

patentee clearly and expressly argued that the claimed encoding must correspond to one another

by being in a single encoded video:

               Each of the independent claims 1 and 6-15 recites, inter alia,
               substantively the encoding of a video signal representing a
               sequence of pictures to form an encoded video signal from a first
               picture or a part thereof using a first encoding mode and encoding
               the first picture or the part thereof using a second encoding mode
               with reference to another picture of the sequence to produce the
               corresponding temporally predicted second encoded
               representation of the first picture or the part thereof. This subject
               matter has no counterpart in Ueda.

’714 File History (July 15, 2005, Amendment and Response at p. 15). Thus, the patentee

expressly emphasized that the relevant correspondence between the first and second encoding is




                                                  28
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 33 of 41




that they are part of a single encoded video, which would provide the picture recovery benefits of

the invention.

       In contrast, WSOU’s “alternate” construction, which only defines “temporally predicted,”

has no effect on the claim scope and is not a construction at all. Indeed, WSOU’s alternate

construction is redundant and confusing. All the asserted independent claims already recite that

the second encoding mode is done “with reference to another picture of the sequence.” Adopting

WSOU’s alternate construction, shown in brackets below, for example, would read: “using a

second encoding mode, with reference to another picture of the sequence to produce [a

corresponding second encoded representation produced using another picture as reference].”

This construction not only fails to offer additional clarity, but also adds needless language to

well-understood portions of the claim, which is superfluous and undesired. See Mformation

Techs., Inc. v. Research in Motion Ltd., 764 F.3d 1392, 1399 (Fed. Cir. 2014) (favoring a

construction that does not render another limitation “superfluous”) (citing Aristocrat Techs.

Australia Pty Ltd. v. Int'l Game Tech., 709 F.3d 1348, 1356–57 (Fed. Cir. 2013)).

       Accordingly, the claimed “corresponding” must be defined as some operative

relationship between the two encoding modes that does not merely cover two independent

encodings. Canon’s proposed construction accurately captures this relationship while WSOU’s

alternate construction only repeats the term, defines well-known temporal encodings, and fails to

resolve the scope of the claim. Therefore, WSOU’s proposed construction should be rejected.




                                                 29
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 34 of 41




                b.      The Contextual Preambles: “A video codec” (Claims 7, 13), “A
                        multimedia system” (Claims 8, 13), “A portable electronic device”
                        (Claim 12)

     Preamble Term                     Canon’s Proposed                      WSOU’s Proposed
                                         Construction                         Construction
     “A video codec”              Preamble is not limiting.            Plain and ordinary meaning
      (Claims 7, 13)
                                                                                    OR
                                                                        “software or hardware
                                                                    component/module that encodes
                                                                      and/or decodes video data”
 “A multimedia system”            Preamble is not limiting.            Plain and ordinary meaning
    (Claims 8, 13),
                                                                                    OR
                                                                       “A system that is capable of
                                                                       processing data such as text,
                                                                       audio, images, videos, etc.”
  “A portable electronic          Preamble is not limiting.            Plain and ordinary meaning
   device” (Claim 12)
                                                                                    OR
                                                                       “A device that can be easily
                                                                                moved”

        The parties dispute whether various preambles of selected independent claims are

limiting. When the intrinsic and extrinsic evidence as a whole is considered, they are not.

        It is a well-understood presumption that the preamble does not limit the claims. Am.

Med. Sys., Inc. v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010). But, “[i]n general, a

preamble limits the invention if it recites essential structure or steps, or if it is ‘necessary to give

life, meaning, and vitality’ to the claim.” Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289

F.3d 801, 808 (Fed. Cir. 2002). “Conversely, a preamble is not limiting ‘where a patentee

defines a structurally complete invention in the claim body and uses the preamble only to state a

purpose or intended use for the invention.’” Id., 289 F.3d at 808; see also Acceleration Bay, LLC


                                                   30
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 35 of 41




v. Activision Blizzard Inc., 908 F.3d 765, 769–71 (Fed. Cir. 2018) (in a preamble reciting “[a]

computer network for providing an information delivery service for a plurality of participants,”

finding “information delivery service” to be non-limiting because it “merely describe[s] intended

uses for what is otherwise a structurally complete invention”); see also Arbor Glob. Strategies

LLC v. Samsung Elecs. Co., No. 2:19-CV-00333-JRG, 2020 WL 7074877, at *11 (E.D. Tex.

Dec. 3, 2020) (finding “processor module,” in the preambles of the claims not limiting and

reasoning “characterizations of the claimed inventions and these disclosures regarding what the

claimed inventions ‘relate[ ] to’ do not justify departing from the usual principle that when the

preamble does not provide antecedent basis and is merely ‘descriptive’ of the limitations set forth

in the body of the claim, the preamble is not limiting.”).

       The Federal Circuit has provided “guideposts” to determine whether the preamble should

be limiting: (1) preamble provides antecedent basis, (2) preamble is essential to understand

limitations or terms in the claim body, (3) preamble recites “additional structure or steps

underscored as important by the specification,” and (4) a “clear reliance on the preamble during

prosecution to distinguish the claimed invention from the prior art.” Catalina, 289 F.3d at 808-

09.

       Neither of “a video codec,” “a multimedia system,” nor “a portable electronic device”

provides antecedent basis for any term in the claim bodies. Similarly, these terms are not

essential to understand limitations in the claim body and there was no clear reliance on them

during prosecution to distinguish the claimed invention from the prior art. And these short

preambles do not recite additional structure underscored as important by the specification. In

fact, the specification confirms that “the invention is concerned with the operation of the video

codec” to abandon additional details of hardware. ’714 patent at 5:54-57, 4:65-67.




                                                 31
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 36 of 41




       Just as this Court has previously found similar preambles not-limiting, each of these

preambles “merely gives a descriptive name to the set of limitations in the body of the claim that

completely set forth the invention.” MV3 Partners LLC v. Roku, Inc., WDTX-6-18-cv-00308,

Dkt. 90, p. 8 (quoting IMS Tech., Inc. v. Hass Automation, Inc., 206 F.3d 1422, 1434 (Fed. Cir.

2000)); NCS Multistage Inc. v. TCO Products Inc. et al., WDTX-6-20-cv-00622, Dkt. 94, pp. 8-

9. For example, in MV3 Partners, this Court found that each of the claim limitations [that

included the preamble] were depicted in Figure 4 and previously explained. MV3 Partners LLC,

WDTX-6-18-cv-00308, Dkt. 90, p. 8. This Court also noted that the patentee did not clearly rely

on the preamble to support the validity and/or amend the preamble to traverse a rejection. Id.

Despite the use of the term in both the preamble and the body of the claim, this Court

nevertheless found that “the presence of ‘mobile set top box’ in the preambles of [the claims]

does not provide an important characteristic of the claimed invention” and concluded that the

preamble is not limiting. Id. at pp. 8-9.

       This case is even clearer than MV3 Partners because there is no use of each term in the

preamble and the body of the claim. See Alexsam Inc v. Cigna Corporation, No. 220-CV-00081-

JRG-RSP, 2021 WL 1561606, at *7 (E.D. Tex. Apr. 20, 2021) (finding the term “multifunction

card system,” which appears in only the preamble of Claim 32, as not limiting and reasoning that

“[i]n short, this is not a case in which the patentee ‘use[d] both the preamble and the body to

define the subject matter of the claimed invention.’”). But like MV3 Partners, the claim

limitations in each independent claim body is depicted, for example, in Fig. 5 of the’714 patent

and described above. In other words, the presence of the “video codec,” the “multimedia

system,” and the “portable electronic device” does not provide an important characteristic of the

claimed invention and should not be limiting. See also NCS Multistage Inc. v. TCO Products




                                                32
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 37 of 41




Inc. et al., WDTX-6-20-cv-00622, Dkt. 94, p. 9 (finding “[a] float tool…” preamble not limiting,

reasoning that there was no reliance in the body of the claims on the preambles and “by

[Defendant’s] own test, in the opinion of the court, deleting the preamble would not render the

body of the claims nonsensical.”); cf. WSOU Investments LLC d/b/a Brazos Licensing and

Development v. Google LLC f/k/a Google Inc., WDTX-6-20-cv-00573, Dkt. 43, p. 92 (finding a

preamble limiting where Defendants argued that “the specification of this patent is replete with

references to [the phrase,]… is the title of the invention[,] the first sentence of the abstract[,] the

summary of every embodiment[, and that ] there is no embodiment that does not involve [the

phrase].”).

        Because the preambles in this case do not provide antecedent basis for any terms in the

body of the claim, are not essential to understanding the claim’s limitations—which are all

directed to the encoding methods, and were not relied on during prosecution to distinguish any

prior art, these preambles lack the hallmarks of a limiting preamble under Federal Circuit

precedent and should be found not-limiting.

                c.      “The Encoder Is Arranged To Transmit” (Claim 31)

       Canon’s Proposed Construction                       WSOU’s Proposed Construction

  “circuitry of the encoder causes transmission                Plain and ordinary meaning
 to a decoder both locally and over a network”                              OR
                        OR                               “the encoder is configured to transmit”
                     Indefinite.

        The parties dispute whether “the encoder is arranged to transmit” requires the encoder to

include component parts to transmit or whether the encoder only needs to effect the transmission.

When the intrinsic and extrinsic evidence as a whole is considered, without the component parts

to effect the transmission, the claim is unclear to a POSITA.


                                                  33
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 38 of 41




       As previously described, the specification confirms that “the invention is concerned with

the operation of the video codec” and ignores additional details of conventional hardware. ’714

patent at 5:54-57. It is unclear then whether the patent owner can arbitrarily label an encoder and

a wireless transmitter as the claimed encoder to claim infringement. Does the encoder need to

send a control signal to the transmitter via a controller?

       WSOU’s proposed construction, which merely replaces the word “arranged” with

“configured”, does not clarify this issue, has almost no effect on the claim scope, and is not a

construction of a term at all. As such, it cannot resolve the indefiniteness issue and should be

rejected.

               d.      “Temporally Prior” (Claim 3)

       Canon’s Proposed Construction                         WSOU’s Proposed Construction

                    Indefinite.                                Plain and ordinary meaning
                                                                          OR
                                                                   “preceding in time”

       The parties dispute whether “temporally prior” can be clearly understood in the context

of the claim by a POSITA. When the intrinsic and extrinsic evidence as a whole is considered, it

cannot be.

       Out of context, the term “temporally prior” is a relative term that needs to be defined in

terms of a specific relationship. In other words, a POSITA needs more information to

understand if A is “temporally prior” to B. And the plain language of the claim does not clarify

the issue. Specifically, claim 3 recites that the first picture “is encoded with reference to another

picture occurring in the sequence temporally prior to said first picture.” However, does




                                                 34
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 39 of 41




“occurring in the sequence” refer to the sequence of transmission, the sequence the frames were

encoded, or sequence of the original input video stream?

       WSOU’s construction offers no additional clarity on whether the “another picture” must

occur in the sequence temporally prior (or preceding in time) to the first picture as the sequence

is transmitted, as the frames are being encoded, or the sequence of the original input video

stream. The Specification offers no guidance here. WSOU’s construction does not resolve the

indefiniteness issue and should be rejected.

               e.      “Said Other Picture” (Claims 29, 32)

       Canon’s Proposed Construction                      WSOU’s Proposed Construction

              “said another picture”                          Plain and ordinary meaning
                       OR                                                 OR
                    Indefinite.                                    “the other picture”

       The parties dispute whether “said other picture” finds antecedent basis from claim 6,

from which claims 29 and 32 depend. When the intrinsic and extrinsic evidence as a whole is

considered, it does not and, thus, the claim term is indefinite.

       Claims 29 and 32 each depend from independent claim 6. None of these claims introduce

any “other picture” and, therefore, the reference to “the other picture” is unclear. Despite this

confusion, WSOU does not correct the issue and interchangeably refers to “said other picture” as

“the other picture.” Without the introduction of “an other picture” anywhere in the claims,

WSOU’s proposed construction is faulty and should be rejected.

III.   CONCLUSION

       Canon respectfully requests that the Court adopt its proposed constructions.




                                                 35
       Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 40 of 41




Dated: August 23, 2021                 Respectfully Submitted



                                       /s/ Richard F. Martinelli
                                       Richard F. Martinelli (pro hac vice)
                                       rmartinelli@orrick.com
                                       Joseph A. Calvaruso (pro hac vice)
                                       jcalvaruso@orrick.com
                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                                       51 West 52nd Street
                                       New York, NY 10019-6142
                                       Tel: (212) 506-5000
                                       Fax: (212) 506-5151

                                       John M. Jackson (Texas Bar No. 24002340)
                                       jjackson@jw.com
                                       JACKSON WALKER, LLP
                                       2323 Ross Avenue, Suite 600
                                       Dallas, TX 75201
                                       Tel: (214) 953-6000
                                       Fax: (214) 953-5822

                                       Attorneys for Defendant
                                       Canon Inc.
        Case 6:20-cv-00980-ADA Document 52 Filed 08/23/21 Page 41 of 41




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served or delivered

electronically to all counsel of record on the 23rd day of August, 2021.




                                                  /s/ John M. Jackson
                                                     John M. Jackson
